*128OPINION OF THE COURT
Per Curiam.
On or about April 27, 2001, the respondent pleaded guilty to sodomy in the first degree, in violation of Penal Law § 130.50, a class B felony, and two counts of disseminating indecent material to minors in the first degree, in violation of Penal Law § 235.22, a class D felony, in the Supreme Court, Westchester County. On or about June 22, 2001, he was sentenced to a definite term of five years imprisonment on the sodomy conviction, and two indeterminate terms of V-k to 4 years imprisonment on the remaining convictions, with all terms to run concurrently. In addition, the respondent was sentenced to five years postrelease supervision and was required to register as a sex offender.
By virtue of his conviction of a New York State felony, the respondent automatically ceased to be an attorney pursuant to Judiciary Law § 90 (4). Accordingly, the motion to strike the respondent’s name from the roll of attorneys is granted.
Prudenti, P.J., Ritter, Santucci, Altman and Adams, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Ralph Paladino, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ralph Paladino is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.